Case: 16-16760    Date Filed: 07/28/2017   Page: 1 of 3


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-16760
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:16-cr-00090-KD-B-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,


                                      versus


TERANCE MARTEZ GAMBLE,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                  (July 28, 2017)

Before HULL, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:

      Terance Martez Gamble appeals his conviction for possession of a firearm

by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). Gamble argues that the
              Case: 16-16760     Date Filed: 07/28/2017   Page: 2 of 3


district court erred by determining that double jeopardy did not prohibit the federal

government from prosecuting Gamble for the same conduct for which he had been

prosecuted and sentenced for by the State of Alabama.

      We review de novo, as a pure question of law, any possible violation of the

Double Jeopardy Clause. United States v. McIntosh, 580 F.3d 1222, 1226 (11th

Cir. 2009).

      The Supreme Court has determined that prosecution in federal and state

court for the same conduct does not violate the Double Jeopardy Clause because

the state and federal governments are separate sovereigns. Abbate v. United States,

359 U.S. 187, 195, 79 S. Ct. 666 (1959). We have followed the precedent set by

Abbate in Hayes, stating that unless and until the Supreme Court overturns Abbate,

the double jeopardy claim must fail based on the dual sovereignty doctrine. United

States v. Hayes, 589 F.2d 811, 817-18 (5th Cir. 1979). We have, more recently,

stated that “[t]he Double Jeopardy Clause does not prevent different sovereigns

(i.e., a state government and the federal government) from punishing a defendant

for the same criminal conduct.” United States v. Bidwell, 393 F.3d 1206, 1209

(11th Cir. 2004).

      In Sanchez-Valle, the Supreme Court stated that the states were separate

sovereigns from the federal government because the States rely on authority

originally belonging to them before admission to the Union and preserved to them


                                          2
              Case: 16-16760     Date Filed: 07/28/2017   Page: 3 of 3


by the Tenth Amendment. Puerto Rico v. Sanchez-Valle, 579 U.S. __, __, 136 S.

Ct. 1863, 1871 (2016). It explained that prior to forming the Union, the States

possessed separate and independent sources of power and authority, which they

continue to draw upon in enacting and enforcing criminal laws. Id. State

prosecutions therefore have their most ancient roots in an “inherent sovereignty”

unconnected to, and indeed pre-existing, the U.S. Congress. Id. The Supreme

Court differentiated Puerto Rico from the States, stating that it was not a sovereign

distinct from the United States because it had derived its authority from the U.S.

Congress. Id. at 1873-74. It concluded that the Double Jeopardy Clause bars both

Puerto Rico and the United States from prosecuting a single person for the same

conduct under equivalent criminal laws. Id. at 1876.

      The district court did not err by determining that double jeopardy did not

prohibit the federal government from prosecuting Gamble for the same conduct for

which he had been prosecuted and sentenced for by the State of Alabama, because

based on Supreme Court precedent, dual sovereignty allows a state government

and the federal government to prosecute an individual for the same crime, when

the States rely on authority originally belonging to them before admission to the

Union and preserved to them by the Tenth Amendment. Accordingly, we affirm.

      AFFIRMED.




                                          3